807 So.2d 146 (2002)
Oza B. JENKINS, Appellant,
v.
UNIVERSAL AMERICAN MORTGAGE COMPANY, Appellee.
No. 3D01-2174.
District Court of Appeal of Florida, Third District.
January 30, 2002.
Rehearing Denied February 27, 2002.
Oza B. Jenkins, in proper person.
Duane, Morris & Heckscher, LLP, Miami and William P. McCaughan, Miami, for appellee.
Before JORGENSON, GODERICH and FLETCHER, JJ.
PER CURIAM.
Oza B. Jenkins appeals from a final order granting foreclosure in favor of Universal American Mortgage Company (Universal). Ms. Jenkins, based on her own calculations, argued below that she was not behind in her monthly mortgage payments, and that Universal actually owed her money because she had been overpaying for several years. However, a review of the mortgage and loan modification agreement clearly indicates that Ms. Jenkins's calculations were incorrect. As such, in the absence of any valid defense, the trial court properly entered judgment in favor of Universal. See GE Capital Mortgage Servs., Inc. v. Canales, 691 So.2d 21 (Fla. 3d DCA 1997).
Affirmed.